Citation Nr: 0913179	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-28 444A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis and degenerative joint disease of the 
right knee.  

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1988 to 
February 1992.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

In February 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  At this hearing, the Veteran's 
representative expressed a desire to pursue a claim for 
service connection for tinnitus; as such, the RO is directed 
to conduct the appropriate development and adjudication of 
this issue.  The record reveals that the RO is also 
developing additional issues not on appeal raised by the 
Veteran in a February 2, 2007, statement, and any further 
development indicated in connection with these claims should 
be continued.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the February 2009 hearing, the Veteran asserted that the 
disability associated with his service-connected 
osteoarthritis and degenerative joint disease of the right 
knee and hearing loss had increased in severity since he was 
last afforded VA Compensation and Pension examinations 
addressing these conditions.  The record reveals that the 
last such examinations provided to the Veteran were in 
October 2004.  Given the amount of time since these 
examinations were conducted and in light of the sworn 
testimony of the Veteran asserting a worsening in the 
conditions at issue since these examinations, the Board 
concludes that a VA examination of the Veteran's right knee 
and a VA audiometric examination are necessary in this case 
in order to comply with the duty to assist the Veteran.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
orthopedic examination to determine the 
current extent of the impairment 
resulting from his service-connected 
osteoarthritis and degenerative joint 
disease of the right knee.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings.

The examiner must state the range of 
motion of the knee in degrees, noting the 
normal range of motion of the knee; 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disorder expressed, if 
feasible, in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination; and 
express an opinion as to whether pain in 
the right knee could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, 
if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flareups.  

Additionally, the examiner must provide 
an opinion as to whether the Veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the service-connected osteoarthritis and 
degenerative joint disease of the right 
knee limits his ability to work, or 
affects his ability to obtain and 
maintain substantially gainful 
employment.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The Veteran must be afforded a VA 
examination to determine the extent of 
his service-connected bilateral hearing 
loss.  All pertinent symptomatology and 
findings must be reported in detail.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examination must be conducted pursuant 
to 38 C.F.R. § 4.85 in order to 
establish the current severity of the 
service-connected bilateral hearing 
loss.  As such, it must be conducted by 
a state-licensed audiologist and 
include a controlled speech 
discrimination test (Maryland CNC) and 
a puretone audiometry test.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for either aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


